Case 1:17-cv-01387-CFC-SRF Document 23 Filed 01/04/19 Page 1 of 1 PageID #: 487




                   1306 N. Broom Street, Suite 1
                   Wilmington, Delaware 19806
                   United States of America
                   Tel: 302-449-9010
                   Fax: 302-353-4251
                   www.devlinlawfirm.com


                                         January 4, 2019


 The Honorable Colm F. Connolly
 J. Caleb Boggs Federal Building
 844 N. King Street
 Unit 31, Room 4124
 Wilmington, DE 19801


        Re:    Hyper Search LLC v. Facebook, C.A. No. 17-cv-1387

 Dear Honorable Connolly:

        This letter is to notify you that a courtesy copy of all the briefing and declarations
 associated with the Motion to Dismiss (D.I. 9) which is addressed in the Report and
 Recommendations (D.I. 21) have been delivered to the Court pursuant to this Court’s Standing
 Order for Objections Filed Under Fed. R. Civ. P. 72.

                                             Very truly yours,




                                             Timothy Devlin
